
	
		II
		110th CONGRESS
		1st Session
		S. 7
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Reid (for himself,
			 Mr. Kennedy, Mr. Schumer, Mrs.
			 Clinton, Ms. Mikulski,
			 Mrs. Murray, Mr. Lieberman, Mr.
			 Akaka, Ms. Cantwell,
			 Mr. Bingaman, Mr. Leahy, Mr.
			 Lautenberg, Mr. Levin,
			 Ms. Stabenow, Mr. Webb, Mr.
			 Menendez, Ms. Landrieu,
			 Mr. Sanders, Mr. Reed, Mr.
			 Dodd, and Mrs. Boxer)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title IV of the Higher Education Act of 1965 and
		  other laws and provisions and urge Congress to make college more affordable
		  through increased Federal Pell Grants and providing more favorable student
		  loans and other benefits, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the College Opportunity Act of
			 2007.
		2.Sense of
			 CongressIt is the sense of
			 Congress that the Congress should enact, and the President should sign,
			 legislation to amend title IV of the Higher Education Act of 1965 and other
			 laws and provisions to make college more affordable through increased Federal
			 Pell Grants and providing more favorable student loans and other
			 benefits.
		
